Implementation of Directive 2006/43/EC on statutory audits of annual accounts and consolidated accounts (short presentation)
The next item is a short presentation of the report by Mr Doorn on implementation of Directive 2006/43/EC on statutory audits of annual accounts and consolidated accounts.
rapporteur. - (NL) Madam President, this report is about the implementation of the eighth directive on statutory audits of annual accounts. It is a good thing that Parliament is paying closer attention to the implementation and transposal of the legislation we pass here. We in Parliament can decide on the most outstanding rules and regulations, but if those rules and regulations are not implemented and complied with in the Member States, we are wasting our time here.
In the transposal of the eighth directive, too, many things have gone wrong. Key definitions are framed differently in different countries and the number of Member States that have independent public oversight is a long way short of 27. The report calls on the Commission to take steps quickly to correct these deficiencies.
We also wonder whether the method of harmonisation employed, namely minimum harmonisation, is indeed the right way to attain the uniform application of key concepts. Perhaps we do need to think again whether key definitions of this kind are the way forward or whether a different method of harmonisation - one that is not open to multiple interpretations - needs to be used.
Finally, Madam President, the report discusses the Commission's recommendation on the limitation of the civil liability of accountants. Should further measures be necessary in order to achieve convergence in Europe, we shall look forward to the Commission's proposals.
The objective must and will remain to aim for the effective and independent auditing of accountants. The economic crisis has taught us that strict auditing and oversight are indispensible.
Vice-President of the Commission. - (FR) Madam President, honourable Members, I would like first to thank Mr Doorn for his report on the application of the directive on statutory audits of accounts. I would like also to thank the Committee on Economic and Monetary Affairs, and more particularly Mrs van den Burg, who has contributed to the production of this report.
In the context of the financial crisis, it is essential that all Member States who are currently behind should quickly transpose the directive to achieve the objectives set. The Commission continuously monitors the transposition status of the directive in the Member States. A dashboard is regularly published on our website.
The results relating to the Member States' performance should clearly improve this spring. Mr Doorn's report has certainly facilitated such an improvement. As your report emphasises, the Commission has already adopted the recommendation on quality assurance and the recommendation on the limitation on the civil liability of statutory auditors. I thank Parliament for its support for these two initiatives.
The recommendation on the limitation on the civil liability of statutory auditors is part of a strategy to reduce the concentration in the auditing market. To explore other options along the same lines, a consultation on control structures in audit companies and on their consequences for the auditing market was published in November.
The European Parliament is asking the Commission to assess the national laws transposing the directive and to inform it of the effects of the measures taken by the Member States in the wake of the recommendation on the limitation on the civil liability of auditors. At the appropriate time, we will be happy to prepare these assessments, taking into account all the issues raised in the report by Mr Doorn. This is a commitment from Commissioner McCreevy that I am happy to pass on to you. I thank Mr Doorn and I dare to hope that we will see practical results.
The item is closed.
The vote will take place tomorrow.